Citation Nr: 0622014	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  05-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tendon and nerve injury, right elbow, with median nerve and 
radial nerve compromise, postoperative, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
injury, right biceps muscle, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
left shoulder impingement syndrome, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1979.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO).  

In August 2005, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The Board notes that at the time of his March 1980 VA 
examination, the veteran indicated that he was ambidextrous.  
At his August 2005 hearing, the veteran's representative 
observed that throughout the years, the veteran seemed to be 
rated as if the right hand and then the left hand was 
dominant.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination. Only one hand shall be considered 
dominant. The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (2005).   
In this case, the veteran's right side is more severely 
injured and thus is considered the dominant side.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination report is dated in November 
2003.  A review of this report shows that, in contrast to 
previous examination reports, it does not contain findings as 
to biceps strength, or other right upper extremity strength 
(other than grip), or left shoulder strength.  Compare 
February 1999 VA examination report.  In addition, it 
contains very little the way of findings regarding functional 
loss.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
examination of his right upper extremity and left shoulder.  

With regard to the claim for TDIU, in the November 2003 VA 
examination report, the examiner stated, "I believe it is 
difficult for him to hold a desk job that would require him 
to use a keyboard.  By his physical exam today, he has 
limited ability to use either of his arms or hands."  The 
examiner further indicated that the veteran's C-file was not 
available for review.  The examiner's opinion was not based 
on a review of the veteran's C-file, nor does it specify if 
any unemployability is solely due to service-connected 
disabilities (without regard to the effects of nonservice-
connected disorders).  See 38 C.F.R. §§ 3.321, 4.16 (2005).  
Under the circumstances, the duty to assist requires that VA 
obtain a supplemental opinion (or additional VA examination 
as deemed necessary) on what effect the appellant's service-
connected disabilities have on his ability to work.  

Further, the veteran has raised the issue of service 
connection for depression, secondary to service-connected 
disability.  This matter, which would have an impact as to 
the resolution of a TDIU, is inextricably intertwined with 
such issue on appeal.   See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  Accordingly, this matter must be addressed by 
the RO before the Board may proceed with the TDIU.  

Finally, the veteran testified that he has an appeal with the 
Social Security Administration (SSA).  Hearing transcript, 
pages 6-7.   The SSA determination and the records on which 
it was based may have a bearing on the instant appeal, and 
these records should be obtained for the claims file.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1. Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
right elbow, right bicep, and left 
shoulder symptoms since April 2005 which 
are not currently associated with the 
claims file.  After securing any 
necessary releases, obtain these records.

Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2. The veteran should be afforded an 
examination of his right elbow, right 
bicep, and left shoulder, to ascertain 
the severity and manifestations of his 
service-connected disabilities.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

As to the right bicep muscle disability, 
the examiner should comment on whether 
there is moderate, moderately severe or 
severe injury to Muscle Group V, which 
specifically contemplates the flexor 
muscles of the elbow, including the 
biceps, brachialis, and brachioradialis.  
The function of these muscle groups is 
listed as elbow supination (long head of 
biceps as stabilizer of the shoulder 
joint), and flexion of the elbow.  

As to the right elbow disability, the 
examiner should identify whether there is 
incomplete moderate or severe paralysis 
of the median nerve or complete 
paralysis.  Complete paralysis of the 
median nerve produces inclination of the 
hand to the ulnar side with the index and 
middle fingers more extended than 
normally, considerable atrophy of the 
muscles of the thenar eminence, and the 
thumb in the plane of the hand (ape 
hand); incomplete and defective pronation 
of the hand with the absence of flexion 
of the index finger, feeble flexion of 
the middle finger, inability to make a 
fist, and index and middle fingers that 
remain extended; inability to flex the 
distal phalanx of the thumb with 
defective opposition and abduction of the 
thumb at right angles to the palm; 
weakened flexion of the wrist; and pain 
with trophic disturbances.  "Incomplete 
paralysis" indicates a degree of lost or 
impaired function which is substantially 
less than that which results from 
complete paralysis of these nerve groups, 
whether the loss is due to the varied 
level of the nerve lesion or to partial 
nerve regeneration.

If the examiner determines that nerve 
injury involves other nerve groups, 
appropriate findings and the degree of 
severity should be noted.  

As to the left shoulder disability, the 
examiner should indicate if the shoulder 
can be raised only to half way between 
the side and the shoulder, or if it 
cannot be raised higher than 25 degrees 
from the side.

As to those disabilities rated on the 
basis of limitation of motion and in 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
VAOPGCPREC 36-97, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
limitation of motion.

If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.

The examiner should elicit from the 
veteran and record for clinical purposes 
a full work and educational history.  
Based on a review of the claims file, the 
examiner should provide an opinion as to 
whether the service-connected 
disabilities alone preclude the veteran 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  Thereafter, take all necessary action 
to address the claim of service 
connection for depression as secondary to 
service-connected disability.  Then, 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
  
